IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PURCELL BRONSON,                            : No. 150 WM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
BRIAN K. SPENCER,                           :
                                            :
                    Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.